Wyly, J.
Tho defendant has appealed from a judgment on tho verdict of a jury convicting Mm of the crime of robbery. He moved, in arrest of judgment, that the information, on which the proceeding *163is based, is invalid, because it “does not charge the defendant with any conversion or intent to convert the property which he is charged with robbing from Mrs. Clark to his own use.” The motion, was overruled, and the motion for new trial was overruled by the court; and the defendant, after being sentenced to- seven years’ confinement at hard labor in the penitentiary, took this appeal.
1 The information in this case appears to contain all the necessary averments to support the charge of robbery; the objection, if of any force, was merely a formal defect, which should have been made before the swearing in of the jurors and not afterwards. Acts 1855, § 91.
It is therefore ordered that the judgment appealed from be affirmed, with costs.